DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

.Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US PG Pub. No. 20-18/0364505).
Regarding Claim 1, Tan discloses, at least in figure 1: a liquid crystal phase shifter array(fig. 1), comprising: a plurality of liquid crystal phase shifter units (3 pairs of electrodes shown 5/6) arranged in array; and a first substrate (1) and a second substrate (2) disposed opposite to each other; wherein each of the plurality of liquid crystal phase shifter units (1-6) comprises: a liquid crystal layer (4, ¶ [0029], line 5) provided between the first substrate (1, ¶ [0029], line 2) and the second substrate (2, ¶ [0029], line 3); a first electrode (5, ¶ [0029], line 4) provided on a side of the first substrate (1) proximal to the liquid crystal layer (3); and a second electrode (6, ¶ [0029], lines 4-5) provided on a side of the second substrate (2) proximal to the liquid crystal layer (3); and; wherein each of the plurality of liquid crystal phase shifter units (1-6) further comprises: a first optical waveguide(4, ¶ [0029], line 5) provided on the side of the first substrate (1) proximal to the liquid crystal layer (3) and arranged to be in direct contact (fig. 1) with the liquid crystal layer (3).
Tan fails to disclose: that each LC shifter unit comprises a separate light guide, a separate LC layer and a separate substrate (he does show 3 separate pairs of electrodes)..
However, it would have been obvious to provide separate LC layers, substrates and waveguides with each of the 3 pairs of electrodes of Tan since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. 
Examiner Note: Gibson et al (US PG Pub. No. 2016/0154291) also discloses, at least in figures 1-2: a liquid crystal phase shifter. Please consider this reference also in your amendments.

Regarding Claim 2, Tan fails to disclose: wherein the first optical waveguide comprises a first base, and a first waveguide tube provided on a side of the first base proximal to the liquid crystal layer, and wherein the first waveguide tube has a refractive index nl, and the first base has a refractive index n2.  
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide a base for the light guide of Tan to provide mechanical protection and structural integrity for the light guide.
Regarding the limitation : wherein the first waveguide tube has a refractive index nl, and the first base has a refractive index n2.(this is inherent, they have refractive indices, they can be different or the same)  
--------------------------------------------------------------------------------------------------
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tan(505) in view of Ishii et al (US Patent No. 5,659,332).
Regarding Claim 7, Tan discloses in figure 1: wherein the first electrode (5) and the second electrode (6) are stripe-shaped electrodes but fails to disclose: and arranged in directions perpendicular to each other.  
Ishii teaches in an LCD(abstract) using a matrix driving arrangement where the electr4odes are stripe shaped and perpendicular to each other to provide a rapid response display(col. 1, lines 47-54).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an active matrix driving configuration, as claimed, as taught by Ishii, in the device of Tan to provide a rapid response display.
-------------------------------------------------------------------------------------------------
Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (505) in view of Pan et al (US Patent No. 5,557,692). .

Regarding Claim 8, Tan fails to disclose: further comprising: spacers provided between the first substrate (1) and the second substrate (2).  
Pan teaches in column 8, lines 55-57 teaches using spacers to create a precise separation between the substrates for the liquid crystal material.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide spacers between the substrates of Tan, as taught by Pan, to create a precise separation between the substrates for the liquid crystal material.
Regarding Claim 9, Tan discloses further comprising: sealant provided at peripheral regions of the liquid crystal phase shifter array and configured to seal a space between the first substrate (1) and the second substrate (2)(¶ [0057], line 12).  
-----------------------------------------------------------------------------------------------------
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tan (505) in view of O’Keefe (US PG Pub. No. 2019/0204423).
Regarding Claim 11, Tan fails to disclose: further comprising: a directional coupler provided on the first substrate and configured to split a laser light incident on the directional coupler into a plurality of laser beams, and make each laser beam to be incident on the first optical waveguide of each liquid crystal phase shifter unit arranged corresponding to the directional coupler.
Tan does disclose in paragraph [0056] illuminating his device with a laser
O’Keefe teaches in paragraph [0098] using a directional coupler for splitting a single laser beam into multiple portions. This, of course, would eliminate the need for a separate laser for each of phase shifters of Tan.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a directional coupler in the phase shifter array of Tan, to split the laser of Tan into multiple beams for the multiple phase shifters of Tan, as taught by O’Keefe.
--------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 3-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 3, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 3, and specifically comprising the limitation of “ further comprising: a plurality of second optical waveguides, each of the plurality of second optical waveguides being provided on the at a side of the first substrate proximal to the liquid crystal layer, and coupled to the first optical waveguides included  in two corresponding of an adjacent liquid crystal phase shifter units of the plurality of liquid crystal phase shifter units” including the remaining limitations.
	Claims 4-6 are allowable, at least, because of their dependencies on claim 3.
Regarding Claim 10, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 10, and specifically comprising the limitation of “further comprising: a first alignment layer conformally formed on an upper surface and side surfaces of the first electrode and an upper surface of the first substrate; and a second alignment layer conformally formed on a lower surface and side surfaces of the second electrode and a lower surface of the second substrate” including the remaining limitations.  
Examiner Note: Alignment layers of the Prior Art are placed across the entire substrates thus blocking any light guide from directly contacting the LC layer as required of claim 1 on which claim 10 depends.
------------------------------------------------------------------------------------------------------
Response to Arguments
Applicant’s arguments presented 10/18/2022 regarding the election of claims 1-11 with traverse have been considered. However, the laser scanner, scanning head, data receiver and control module are not typically found in the same search area as the LC shifter and would be a burden on the examination process. However, the claims are still eligible for rejoinder if they contain an allowable limitation found in an allowable base claim 1-11.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2875